986 F.2d 1414
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.IN RE:  James Joseph OWENS, Petitioner.
No. 92-8108.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 26, 1993

On Petition for Writ of Mandamus.
James Joseph Owens, Petitioner Pro Se.
PETITION DENIED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James Joseph Owens seeks mandamus relief directing the district court to grant him relief pursuant to 28 U.S.C.s 2254 (1988).  We deny the petition.


2
Mandamus may not be utilized as a means of circumventing the normal appellate process.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).  This Court previously upheld the district court's denial of habeas relief on Owens's claims.  Owens v. Maryland, 917076 (4th Cir.  Apr. 7, 1992) (unpublished).  The only avenue for review available to Owens was a petition for certiorari to the United States Supreme Court; mandamus relief is improper.


3
Accordingly, though we grant leave to proceed in forma pauperis, we deny the petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED